Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 1 of 16. PageID #: 6




                  Exhibit 1
Civil Case Docket Page                                                     Page 1 of 2
       Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 2 of 16. PageID #: 7


skip to main content
                                        Print


                            CASE INFORMATION

 CV-19-923960 CARNEGIE GAS, INC., ET AL vs. S & D COFFEE,
 INC.


                               Docket Information


 Filing     Docket Docket                                               View
                          Docket Description
 Date       Party Type                                                 Image
 11/21/2019 N/A    JE     THE PARTIES' STIPULATION OF TIME TO MOVE OR
                          PLEAD TO THE COMPLAINT, FILED 11/20/2019, IS
                          HEREBY APPROVED. DEFENDANT SHALL HAVE
                          THROUGH 12/13/2019 IN WHICH TO MOVE, PLEAD,
                          OR OTHERWISE RESPOND TO PLAINTIFFS'
                          COMPLAINT. NOTICE ISSUED
 11/20/2019 D1     OT     STIPULATION FILED BY D1 S & D COFFEE, INC.
                          STIPULATION OF TIME TO MOVE OR PLEAD TO
                          COMPLAINT
 11/20/2019 D1     NT     NOTICE OF APPEARANCE, FILED D1 S & D
                          COFFEE, INC. BRANDEN P MOORE 0092716.
                          NOTICE OF APPEARANCE
 11/01/2019 N/A    SR     FEDEX RECEIPT NO. 40163665 DELIVERED BY
                          FEDEX 10/31/2019 S & D COFFEE, INC.
                          PROCESSED BY COC 11/01/2019.
 10/25/2019 N/A    SR     SUMMONS E-FILE COPY COST
 10/25/2019 D1     CS     WRIT FEE
 10/25/2019 D1     SR     SUMS COMPLAINT(40163665) SENT BY FEDERAL
                          EXPRESS. TO: S & D COFFEE, INC. C/O COGENCY
                          GLOBAL INC 3958-D BROWN PARK DRIVE
                          HILLIARD, OH 43026
 10/25/2019 N/A    SF     JUDGE STEVEN E GALL ASSIGNED (RANDOM);
                          COMMERCIAL DOCKET CASE, REASSIGNED TO
                          JUDGE MAUREEN CLANCY (RANDOM)
 10/25/2019 N/A    SF     JUDGE STEVEN E GALL ASSIGNED (RANDOM)
 10/25/2019 P1     SF     LEGAL RESEARCH
 10/25/2019 P1     SF     LEGAL NEWS
 10/25/2019 P1     SF     LEGAL AID
 10/25/2019 P1     SF     COURT SPECIAL PROJECTS FUND
 10/25/2019 P1     SF     COMPUTER FEE
 10/25/2019 P1     SF     CLERK'S FEE



https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?... 12/2/2019
Civil Case Docket Page                                                            Page 2 of 2
       Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 3 of 16. PageID #: 8


10/25/2019 P1         SF       DEPOSIT AMOUNT PAID BRIAN J GREEN
10/25/2019 N/A        SF       CASE FILED: COMPLAINT
Only the official court records available from the Cuyahoga County Clerk of Courts, available
in person, should be relied upon as accurate and current.
Website Questions or Comments.
Copyright © 2019 PROWARE. All Rights Reserved. 1.1.232




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?... 12/2/2019
            Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 4 of 16. PageID #: 9




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                             New Case Electronically Filed:
                                                October 25,2019 10:46


                                             By: BRIAN J. GREEN 0063921

                                                Confirmation Nbr. 1852030



  CARNEGIE GAS, INC., ET AL                                                 CV 19 923960

           vs.
                                                                  Judge: MAUREEN CLANCY
  S & D COFFEE, INC.




                                                     Pages Filed: 9




Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 5 of 16. PageID #: 10




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

     CARNEGIE GAS, INC.,                                 )        CASE NO.
     8404 Carnegie Avenue                                )
     Cleveland, OH, 44103                                )       JUDGE
                                                         )
              and                                        )       COMPLAINT
                                                         )       ( With Jury Demand
     HENEAN GAS, INC.,                                   )        Endorsed Herein)
     3965 Lee Road                                       )
     Shaker Heights, OH, 44128                           )
                                                         )
              and                                        )
                                                         )
     BUCKEYE PETROLEUM, INC.,                            )
     13009 Buckeye Road                                  )
     Cleveland, OH, 44120,                               )
                                                         )
              and                                        )
                                                         )
     EAST 55™ GAS, INC.,                                 )
     2625 East 55th Street                               )
     Cleveland, OH, 44104                                )
                                                         )
              Plaintiffs,                                )
                                                         )
     vs.                                                 )
                                                         )
     S.&D. COFFEE, INC.,                                 )
     c/o Cogency Global, Inc.                            )
     3958-D Brown Park Drive                             )
     Hilliard, OH 43026                                  )
                                                         )
              Defendant.                                 )

              The plaintiffs, Carnegie Gas Inc. (“Carnegie Gas”), Henean Gas, Inc. (“Henean Gas”),

     Buckeye Petroleum, Inc. (“Buckeye Petroleum”), and East 55th Gas, Inc. (“East 55th Gas”)

     (collectively, “Plaintiffs”), for their Complaint against the defendant, S.&D. Coffee, Inc.

     (“Defendant”), state and allege as follows:




Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 6 of 16. PageID #: 11



                                 FACTS AND JURISDICTION STATEMENT

              1.      The gravamen of this lawsuit relates to issues set forth in Rule 49.05 of the Rules

                      of Superintendence for the Courts of Ohio and accordingly, is appropriate for filing

                      and classification under the Court’s Commercial Docket.

              2.      Plaintiffs bring claims for breach of contract, conversion, and unjust

                      enrichment, along with other causes of action under applicable law.

              3.      Carnegie Gas is a for profit Ohio corporation located at 8404 Carnegie Avenue,

                      Cleveland, Ohio, 44103.

              4.      Henean Gas is a for profit Ohio corporation located at 3965 Lee Road, Shaker

                      Heights, Ohio, 44128.

              5.     Buckeye Petroleum is a for profit Ohio corporation located at 13009 Buckeye Road,

                      Cleveland, Ohio, 44120.

              6.      East 55th Gas is a for profit Ohio corporation located at 2625 East 55th Street,

                      Cleveland, Ohio, 44104.

              7.      Defendant is a North Carolina for profit corporation licensed to do business in the

                      State of Ohio.

              8.      Defendant, headquartered at 300 Concord Parkway South Concord, North Carolina,

                      28027, manufacturers, supplies, and distributes tea, food ingredients, and other

                      beverages.

              9.      Defendant markets itself as the largest, custom coffee manufacturer of its type

                      within Central, South, and North America with over 70 distribution centers across

                      the United States.




Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 7 of 16. PageID #: 12



              10.     Defendant not only conducts business throughout the United States, including here

                      in Cuyahoga County, but also globally.

              11.     Plaintiffs’ injuries resulted from Defendant engaging in improper acts in

                      Cuyahoga County, Ohio.

              12.     This action stems from Defendant’s intentional and ongoing scheme to

                      defraud Plaintiffs by shorting Plaintiffs in coffee products shipped by

                      Defendants per the agreement between the parties, evidenced by invoices sent

                      to Plaintiff by Defendant.

              13.     As demonstrated by Defendant’s invoices and Plaintiffs’ payment pursuant to

                      those invoices, Defendant agreed to supply coffee products to serve the needs of

                      Plaintiffs’ customers; thereafter, Defendant deliberately supplied less coffee than

                      the agreed upon amount for which Plaintiffs paid per the invoices.

              14.     By cheating Plaintiffs, Defendant reaped the financial benefits of the shortage via

                      Defendant’s deceptive business practices.

              15.     Defendant profited from its misconduct by receiving payments from Plaintiffs for

                      products Defendant knowingly failed to furnish and using the unearned

                      payments to further Defendant’s own financial ends.

              16.     Despite Plaintiffs’ demands, Defendant refused to repay all amounts due and

                      owing to Plaintiffs resulting from Defendant’s wrongful conduct and breach of

                      contract.

                                                      COUNT I
                                                 (Breach of Contract)

              17.     Plaintiffs restate the averments contained in Paragraphs 1 through 16 above, as if

                      fully set forth herein.


Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 8 of 16. PageID #: 13



              18.     Plaintiffs entered contractual relationship to pay Defendant for coffee

                      products to be supplied by Defendant for which Defendant would issue invoices to

                      Plaintiffs for payment of said product.

              19.     Plaintiffs paid invoices to Defendant for the coffee as agreed; however,

                      Defendant breached the agreement of the parties by failing to provide Plaintiffs

                      with the agreed upon amount of purchased coffee products.

              20.     Defendant breached the obligations to which the parties agreed by charging

                      Plaintiffs for product for which Plaintiffs paid but never received.

              21.     Defendant is liable to Plaintiffs for Plaintiffs’ expectation damages, including

                      repayment of money paid to Defendant by Plaintiffs and attorneys’ fees owed.

              22.     Plaintiffs performed all their obligations under the terms of the contract to which

                      the parties agreed.

              23.     As direct and proximate result of Defendant’s breach of the contract, Plaintiffs

                      sustained, and will continue to sustain, serious financial losses in excess of

                      $25,000.00 subject to proof at trial.

                                                       COUNT II
                                                      (Conversion)

              24.     Plaintiffs restate the averments contained in Paragraphs 1 through 23 above, as if

                      fully set forth herein.

              25.     Defendant wrongfully exercised dominion over the property of Plaintiffs, namely,

                      the overpayment of money belonging to Plaintiffs and the retention of products,

                      which Defendant failed to supply to Plaintiffs.

              26.     Plaintiffs owned the money that was used to fund Defendant’s fraudulent

                      scheme.


Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 9 of 16. PageID #: 14



              27.      Defendant wrongfully induced Plaintiffs to part with the payments, ostensibly as

                      money owed for coffee products, and then Defendant wrongfully diverted the

                      unearned proceeds to advance its own ends.

              28.     Absent Defendant’s scheme, Plaintiffs would not have lost the money at issue.

              29.     Defendant’s scheme damaged the Plaintiffs.

              30.     Plaintiffs demanded repayment, and Defendant refused and failed to do

                      so.

              31.     As direct and proximate result of Defendant’s conversion, Plaintiffs sustained,

                      and will continue to sustain, serious financial losses in excess of

                      $25,000.00 subject to proof at trial.

                                                     COUNT III
                                                 (Unjust Enrichment)

              32.     Plaintiffs restate the averments contained in Paragraphs 1 through 31 above, as if

                      fully set forth herein.

              33.     Defendant retained money and/or benefits, which injustice and equity belong

                      to Plaintiffs.

              34.     Plaintiffs (unknowingly) bestowed benefits upon Defendant by overpaying

                      Defendant for coffee products Defendant promised to deliver to Plaintiff, but never

                      did; Defendant retained Plaintiffs’ overpayment, and Defendant used Plaintiffs’

                      overpayment for its own benefit, rather than the payments’ intended purpose.

              35.     Defendant knew of this benefit, and Defendant arranged the whole scheme to

                      acquire said benefit.

              36.     Under the circumstances, it would be unjust to allow Defendant to retain the

                      benefits it received without repaying Plaintiffs.


Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
          Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 10 of 16. PageID #: 15



              37.     As direct and proximate result of Defendant’s unjust enrichment, Plaintiffs

                      sustained, and will continue to sustain, serious financial losses in excess of

                      $25,000.00 subject to proof at trial.

                                                      COUNT IV
                                                       (Fraud)

              38.     Plaintiffs restate the averments contained in Paragraphs 1 through 37 above, as if

                      fully set forth herein.

              39.     Defendant made many misrepresentations to Plaintiffs during the negotiation of the

                      agreement and regarding Defendant’s deliveries as to the amount of product.

              40.     Among other things, Defendant misrepresented that Defendant would

                      supply amounts of coffee product as agreed upon by the parties; falsified invoices

                      to mirror its misrepresentations; misrepresented that its shipments of coffee and the

                      amount of product therein adhered to the terms of the parties’ agreement; and

                      further misled Plaintiffs to rely on Defendant’s assurances that Defendant would

                      abide by other terms and conditions set forth in the parties’ agreement.

              41.     Defendant also concealed various aspects of its scheme, which included

                      orchestrating a deliberate, significant deficit in the amount of coffee products for

                      which Plaintiffs paid through ongoing shipments; conspiring in the engagement of

                      intentional misrepresentations made by Defendant, its employees, and agents

                      regarding the shortage; organizing deceptive, noncompliant product shipping and

                      shipments; and soliciting and retaining unjustified payments made by Plaintiffs;

                      and intentionally billing Plaintiffs with inaccurate invoices.

              42.     Defendant’s representations and concealments were false and were material to

                      the transaction at hand.



Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
          Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 11 of 16. PageID #: 16



              43.     Plaintiffs would not have entered into an agreement with Defendant if Plaintiffs

                      knew the true nature of Defendant’s lies; insufficient coffee shipments contrary

                      to the agreed upon terms; and Defendant’s scheme to cheat Plaintiffs out of monies

                      for Defendant’s own undeserved use.

              44.     Defendant made its representations and concealments with knowledge of their

                      falsity or with such utter disregard and recklessness as to whether they were true or

                      false that Defendant’s knowledge maybe inferred.

              45.     Defendant intended to mislead Plaintiffs into entering into a coffee agreement, in

                      which the Defendant would overcharge Plaintiffs, under provide product, and keep

                      the surplus as unearned money to Defendant’s benefit.

              46.     Plaintiffs justifiably relied on Defendant’s representations and concealments.

              47.     All of Defendant’s conduct was calculated by Defendant to lead Plaintiffs into

                      believing Defendant was performing in adherence to Defendant’s obligations under

                      its agreement with Plaintiffs as existing customers.

              48.     Defendant’s conduct resulted in injury to Plaintiffs proximately caused by

                      Plaintiffs’ reliance on Defendant’s misrepresentations and concealments, because

                      Plaintiffs paid Defendant under false pretenses.

              49.     Defendant refused to reimburse Plaintiffs, and now, Plaintiffs are accruing attorney

                      fees and costs due to the past and ongoing misconduct of Defendant.

              50.     Defendant’s conduct and scheme also amounts to fraud in that Defendant breached

                      its legal and/or equitable duty by using its dominant role in the industry as a coffee

                      supplier to deceive Plaintiff.




Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
          Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 12 of 16. PageID #: 17



              51.     As direct and proximate result of Defendant’s fraud, Plaintiffs sustained, and will

                      continue to sustain, serious financial losses in excess of $25,000.00 subject to proof

                      at trial.

     WHEREFORE, Plaintiffs request the following relief against the Defendant:


              A.      On Counts I, II, III, and IV compensatory, consequential, incidental, punitive, and
                      treble damages in an amount in excess of $25,000.00 on each Count to be more
                      precisely determined at trial;

              B.      For attorney’s fees, costs, and other such relief this Court deems just and equitable.




                                                                  Respectfully submitted,

                                                                  /s/      Brian Green

                                                                  BRIAN GREEN (0063921)
                                                                  bgreen@shaperolaw.com
                                                                  JACQUELINE ANN O’BRIEN (0083137)
                                                                  j obrien@shaperolaw, com
                                                                  SHAPERO & GREEN LLC
                                                                  Signature Square II, Suite 220
                                                                  25101 Chagrin Blvd.
                                                                  Cleveland, Ohio 44122
                                                                  Phone: (216) 831-5100
                                                                  Attorneys for Plaintiffs




Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 13 of 16. PageID #: 18



                                                   JURY DEMAND

              Pursuant to the Ohio Rule of Civil Procedure 38, the Plaintiffs demand a trial by

     jury on all issues raised in the Complaint.




                                                         /«/      Brian Green

                                                         BRIAN GREEN (0063921)
                                                         SHAPERO & GREEN LLC




     P:\Brian\Abdelqader.Sam\Coffee\Complaint




Electronically Filed 10/25/2019 10:46 / / CV 19 923960 / Confirmation Nbr. 1852030 / CLAJB
SUMMONS IN A CIVIL ACTION                                      COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND, OHIO 44113
                  CASE NO.
                               Case: 1:19-cv-02809-DCN  Doc #: 1-1 Filed: 12/02/19
                                                   SUMMONS NO.
                                                                                   14 of 16. PageID #: 19
                CV19923960                          DI    FX             40163665                                          Rule 4 (B) Ohio

                                                                                                                          Rules of Civil
                                                                                                                          Procedure
                     CARNEGIE                GAS,    INC.,       ET AL         PLAINTIFF
                                               VS
                                                                                                                         SUMMONS
                               S    &    D    COFFEE,          INC.            DEFENDANT




          S &    D COFFEE, INC.                                                                 You have been named defendant in a sums
          C/O    COGENCY GLOBAL                     INC                                       complaint (copy attached hereto) filed in Cuyahoga
          3958-D      BROWN             PARK DRIVE                                            County Court of Common Pleas, Cuyahoga County
          HILLIARD        OH        43026                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                              plaintiff named herein.

                                                                                                You are hereby summoned and required to answer
                                                                                              the complaint within 28 days after service of this
                     Said answer is required to be served on:                                 summons upon you, exclusive of the day of service.

                                                                                                Said answer is required to be served on Plaintiff's
          PlantifTs Attorney                                                                  Attorney (Address denoted by arrow at left.)

          JACQUELINE ANN                     O'BRIEN                                            Your answer must also be filed with the court
          25101      CHAGRIN BLVD,                   SUITE       220                          within 3 days after service of said answer on
                                                                                              plaintiff's attorney.
          BEACHWOOD,               OH    44112
                                                                                                If you fail to do so, judgment by default will be
                                                                                              rendered against you for the relief demanded in the
                                                                                              complaint.

                   Case has been assigned to Judge:

          MAUREEN        CLANCY
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                       NAILAH K. BYRD
                                                                                    Clerk of the Court of Common Pleas


                    DATE SENT
           Oct     25,    2019                                    By
                                                                                Deputy


             COMPLAINT FILED
                                                                                             40163665




CMSN130
           Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 15 of 16. PageID #: 20




November 1,2019

Dear Customer:

The following is the proof-of-delivery for tracking number 780516599650.

Delivery Information:
Status:                     Delivered                    Delivered to:            Receptionist/Front Desk
Signed for by:              M.W                          Delivery location:       3958 BROWN PARK DR D
                                                                                  HILLIARD, OH 43026
Service type:               FedEx Express Saver          Delivery date:           Oct 31, 2019 09:42
Special Handling:           Deliver Weekday

                            Direct Signature Required




Shipping Information:
Tracking number:            780516599650                 Ship date:               Oct 28, 2019
                                                         Weight:                  0.5 lbs/0.2 kg



Recipient:                                               Shipper:
S&D COFFEE, INC.                                         CCoC
C/O COGENCY GLOBAL INC                                   1200 Ontario
3958-D BROWN PARK DRIVE                                  Cleveland, OH 44113 US
HILLIARD, OH 43026 US
Reference                                                CV19923960
Invoice number                                           40163665


Thank you for choosing FedEx.




  CV19923960 / 40163665 /S&D COFFEE, INC. / 2019-11-1 05:21
             Case: 1:19-cv-02809-DCN Doc #: 1-1 Filed: 12/02/19 16 of 16. PageID #: 21
                                     111315853
                                              11 3 5853

                      IN THE COURT OF COMMON PLEAS
                          CUYAHOGA COUNTY, OHIO
CARNEGIE GAS, INC., ET AL                                 Case No: CV-19-923960
     Plaintiff
                                                          Judge: MAUREEN CLANCY

S&D COFFEE, INC.
     Defendant

                                                          JOURNAL ENTRY


THE PARTIES' STIPULATION OF TIME TO MOVE OR PLEAD TO THE COMPLAINT. FILED 11/20/2019. IS HEREBY
APPROVED. DEFENDANT SHALL HAVE THROUGH 12/13/2019 IN WHICH TO MOVE. PLEAD. OR OTHERWISE
RESPOND TO PLAINTIFFS' COMPLAINT.




                                                        Judge Signature           11/21/2019




11/21/2019
                                           RECEIVED FOR FILING
                                             11/21/2019 12:15:23
                                         NAILAH K. BYRD. CLERK
                                                                                               Page 1 of 1
